Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1-5, 9, 12-14, 17- are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 8, 12, 15, 14, 15, 17-18 respectively of U.S. Patent No. 10,958,471. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8, 12, 15, 14, 15, 17-18 of the US Patent No. 10,958,471 are similar in scope to claims 1-5, 9, 12-14, 17-19 of the present application with only obvious wording variations.
Present Application
Patent No. 10,958,471
1. A method comprising: 
transmitting power in a power and data distribution system comprising at least two pairs of wires; 


negotiating a power level between Power Sourcing Equipment (PSE) and a Powered Device (PD) in the power 

periodically checking each of the wires for a fault; and
 checking for an electrical imbalance at the wires. 2. The method of claim 1 wherein checking for an electrical imbalance comprises checking for an electrical imbalance between said pairs of wires. 3. The method of claim 1 wherein checking for an electrical imbalance comprises checking for an electrical imbalance between the wires. 4. The method of claim 1 further comprising tracking current change to identify thermal buildup. 
5. The method of claim 1 wherein the power and data distribution system comprises a Power over Ethernet (PoE) 
13. An apparatus comprising: 




a plurality of ports for delivering power and data to a plurality of powered devices; 

negotiate a power level with each of the powered devices, and 
transmit the power at a power level greater than 100 watts to at least one of the powered devices after negotiation of said power level; and 
a fault detection module for checking wires at each of the ports for a fault and checking for an electrical imbalance at wires delivering the power and data. 14. The apparatus of claim 13 wherein checking for an electrical imbalance comprises checking for an electrical imbalance between pairs of wires and between the wires. 
17. A modular transport system comprising: Power Sourcing Equipment (PSE) comprising a plurality of ports for delivering power and data; and 

wherein the PSE comprises a fault detection system for checking wires at each of the ports for a fault and checking for an electrical imbalance at the wires, and 
a controller operable to transmit the power at a power less than 100 watts at startup, 
negotiate a power level with each of the powered devices, and 
transmit the power at a power level greater than 100 watts to at least one of the powered devices after negotiation of said power level and passing checks performed by the fault detection system. 18. The modular transport system of claim 17 wherein the PSE comprises at least two route processors and the powered devices comprise line cards or fabric cards. 
19. The modular transport system of claim 18 further comprising an extended power system for increasing a power capacity of the route processors. 

 transmitting Power over Ethernet (PoE) in a PoE distribution system comprising at least two pairs of wires, at a power less than 100 watts at startup;
negotiating a power level between Power Sourcing Equipment (PSE) and 
increasing the power to greater than 100 watts;  
periodically checking each of the wires for a fault; and 
checking for an electrical imbalance at the wires. 
 
2.  The method of claim 1 wherein checking for an electrical imbalance 
comprises checking for an electrical imbalance between said pairs of wires. 
 
3.  The method of claim 1 wherein checking for an electrical imbalance 
comprises checking for an electrical imbalance between the wires. 
 4.  The method of claim 1 wherein monitoring said thermal condition 
comprises tracking current change to identify thermal buildup. 
 
5.  The method of claim 1 wherein the distribution system comprises Power 

 
8.  The method of claim 1 wherein the PoE distribution system comprises 
Power Sourcing Equipment (PSE) with an output voltage between 56 volts and 58 volts.
    
12.  The method of claim 11 further comprising cutting power to one of the 
wires for at least 0.25 milliseconds and evaluating the wire and repeating for 
each of the wires. 

15.  An apparatus comprising: 


a plurality of ports for delivering power to a plurality of powered devices; 


negotiate a power level with the powered devices and 
transmit power greater than 100 watts to the powered devices
 and 

a fault detection module for checking wires at each of the ports for a fault, and checking for an electrical imbalance at the wires; 

14.  The apparatus of claim 13 wherein checking for an electrical imbalance 
comprises checking for an electrical imbalance between pairs of wires and 
between the wires. 
 
15.  An apparatus comprising: a route processor operable as a power source 
in a Power over Ethernet (PoE) distribution system, the route processor 
comprising: 


a fault detection module for checking wires at each of the ports 
for a fault, and checking for an electrical imbalance at the wires;

the route processor is operable to transmit said PoE at a power less than 100 watts at startup
negotiate a power level with the powered devices and 
transmit power greater than 100 watts to the powered devices 



    

17.  The modular transport system of claim 16 wherein the route processor 
comprises at least two route processors and the powered devices comprise line 
cards or fabric cards. 
 


18.  The modular transport system of claim 16 further comprising an extended power system for increasing a power capacity of the route processor.




Allowable Subject Matter
6.	Claims 6-8, 10-11, 15-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 6, 8, 10-11, 15-16 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein periodically checking each of the wires for a fault comprises deenergizing a first wire, monitoring power fall time, energizing said first wire, monitoring power rise time, and repeating for each of the wires (claim 6);
wherein checking for an electrical imbalance comprises comparing the wire pairs (claim 8);
	monitoring current disparity and impedance changes (claim 10);
wherein periodically checking each of the wires comprises evaluating wire stability at least once within a time period of 10 milliseconds (claim 11);

wherein the power and data are transmitted on at least two pairs of wires and wherein the controller is operable to compare the pairs of wire to check for said electrical imbalance (claim 16);
wherein passive coupling is used for data transfer and inductors are used to deliver power with matched power inductors (claim 20).

Conclusion
8.	Claims 1-5, 9, 12-14, 17-19 are rejected.  Claims 6-8, 10-11, 15-16, 20 are objected.
9.	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Goergen et al. (US Pub No. 2022/0063429) disclose a system and method for electric vehicle charging and security.
Georgen et al. (US Pub No. 2022/0032804) disclose a power distribution and communications for electric vehicle.
Karam (US Pub No. 2010/0217447) disclose a detection of multiple powered devices connected to an inline power delivery channel.
Diab et al. (US Pub No. 2009/0195080) disclose a power over ethernet power sourcing equipment architecture for variable maximum power delivery.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or 
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186